Proceeding to remove D. Anderson and S. A. Crisp as school committeemen of Yellow Creek Township, Graham County, for cause under 3 C. S., 5458.
From an order of removal made by the county board of education of Graham County, the said committeemen appealed to the Superior Court, asserting their right to do so under 3 C. S., 5427. *Page 58 
From a judgment dismissing the appeal for want of jurisdiction, but holding that the action of the board of education in removing said committeemen, was invalid and without force and effect, the board of education of Graham County appeals, assigning error.
There was error in dismissing the appeal for want of jurisdiction, and at the same time holding that the order of removal made by the board of education was void. The two rulings would seem to be inconsistent.
Error.